The terminal disclaimer filed on August 6, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent number 10,195,058 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, 15-16, 19-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pesaran et al., US 2006/0217816 A1, which discloses a method and system of controlling a natural arm or prosthesis relative to an environment (Figure 1; paragraphs 0015, 0022, 0025, 0081), the method and system comprising receiving an EEG volitional input indicative of a task to be performed relative to a virtual object or physical object (Figure 3; paragraphs 0053+, 0071+), receiving eye tracking information indicative of a position of the object (Figure 5; paragraphs 0029, 0041, 0043, 0081, 0100, 0131), and generating a control command to direct the arm or prosthesis to interact with the real or virtual object (abstract; paragraphs 0016, 0068) based on a combination of volitional input and eye tracking information 0012, 0019, 0021, 0066, 0119+, 0126, 0133-0135).  Regarding claim 2, a brain-machine interface is evident from paragraphs 0053 (brain neurons; implant including an “array of electrodes”) and 0119 (“neural prosthetic”), for example.  Regarding claim 5, real-time feedback is provided by the natural “orchestration of hand and eye movements” (paragraphs 0009, 0134) and by comparisons with recorded behavioral patterns (paragraphs 0016, 0068).  Regarding claims 8-10, the virtual reality environment is deemed to be the LCD screen and touchscreen, with the monkey selecting from a menu of virtual targets in an attempt to acquire a reward (Figures 1 and 3; paragraphs 0081+).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion and cited passages.
Claim 3-10, 13-14, and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pesaran et al., US 2006/0217816 A1, in view of Yano, JP 2000-279435 A.  Pesaran et al. lack mention of the object targeting information involving shape, orientation, position, and inertia of a physical object, but such was common in the art at the effective date of the present invention, as seen from Yano [English translation: paragraphs 0006 (distance and direction; image corresponding to visual line direction overlaps with an actual visual field region), 0011 (visual field region photograph), 0012 (artificial arm tracking and corrections), 0013], and would have been obvious from the advantages of using head mounted display devices in the form of goggles or the like [Yano: paragraphs 0009-0010 (user visual recognition of image and actual article)], with further motivation (to combine) provided by Yano paragraphs 0001 (artificial arms; physically handicapped), 0008 (“motions similar to the hands and arms of a human”), 0014-0015 (volitional input mechanisms: blinking, voice, and manual).  Regarding claims 9-10 and 23-24, selecting from a plurality of menu options would have been immediately obvious from Figure 3 of Yano (grip, release, etc.).
Response to Applicant’s Remarks
Applicant refers to MPEP §§ 706 and 707, but the latter section and 37 CFR 1.104(c)(2) include the proviso “if not apparent”; the applied references are clearly explained relative to all claims and limitations that may not be immediately apparent to the ordinary practitioner after a fair reading of the documents (and particularly the cited passages and drawings) in light of the grounds of rejection.  Applicant is certainly welcome to request further clarification regarding any claim, such as how a specific limitation is met by the prior art.  The examiner is not making amendments to Applicant’s claims but rather is attempting to show how the claim language is interpreted relative to the applied prior art; reproducing the claims (already of record) word for word is unenlightening, and repeatedly addressing the same features is tedious and further detracts from the core explanations in the grounds for rejection.
Applicant asserts that Pesaran et al. do not disclose “receiving a volitional input from a user indicative of a task to be performed relative to an object with the device” (Applicant’s claim 1 at lines 3-4).  The Pesaran et al. system “may record signals relating to direct and/or indirect measurements of eye movements from one or more areas of the brain simultaneously”, which measurements are “combined with a measurement of neural activity relating to one or more motor, cognitive, or other functions to enhance and/or refine the control, operation, efficiency and/or accuracy of a neural prosthetic” (paragraphs 0054 and 0056; emphasis added).  After training and calibration, the system lets “the subject choose both where to look and where to reach” (paragraphs 0072-0073; emphasis added): the prosthesis may thus be positioned in a spatial location of a viewed object according to eye position (paragraphs 0060 and 0071-0073).  Nothing in Applicant’s claim 1 and others requires that the “volitional input” (as opposed to the “object targeting information”) be used to identify or locate a particular object.
Touching a target to receive a reward is an interaction with a virtual object, and selecting a location on a grid (a virtual object) is an interaction with the grid (Pesaran et al.: paragraphs 0081-0082), with such control commands being incorporated into prostheses (paragraphs 0016 and 0068).  Applicant’s own claims 8-10 and others imply that the object may be a virtual one and “to interact” is broad enough to encompass “to select one of the plurality of menu options” (Applicant’s claim 10).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774